PER CURIAM:
Irving Bennett Jeffress, Jr., appeals the district court’s order granting the Appellee’s motion for summary judgment in his employment discrimination and retaliation action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jeffress v. Barnhart, No. 1:05-cv-02888-JFM, 2006 WL 1042367 (D.Md. Apr. 18, 2006). We dispense with oral *317argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.